Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s claimed invention regards a liquid crystal display device comprising a detector for detecting a gate signal of the preset row, and output a corresponding enable signal according to the detection result. Further, the drive comprises a signal output terminal and generating different outputs based on the enable signal input from the detector in claim 1. Further in claims 15 and 20, Applicant’s claimed invention require that the drive selects a current value based on the enable signal, where one current is les than the other current value. 
Examiner conducted search to find these limitations, but could not find prior arts that would necessarily teach all of the limitations required by claims 1, 15 and 20. Followings are the most relevant prior arts from the search.
Lee et al (PGPUB 2018/0322844 A1) – Lee teaches a liquid crystal display device with an auxiliary pixel SPX, which performs as a sample pixel for the sensing circuit 160 to receive RL. Lee teaches that the compensation control line CL is output from sensing circuit 160 to timing controller 110. However, CL does not provide the functionality of an enable signal for the data driver 140.
Wang et al (PGPUB 2021/0407449 A1) – Wang prior art teaches a display device with logic board 27 for monitoring the time difference between two pixels as shown in Fig. 2. However, Wang does not specifically teach monitoring the gate signal of the preset row.
Lee et al (PGPUG 2013/0293600 A1) – Lee teaches a drive circuit for OLED display that teaches choosing between two current sources via switch SW1. One of the 
Yu et al (PGPUB 2021/0157608 A1) – Yu teaches a display device that sends data from target row to self-configure drive parameter for the display. However, Yu does not specifically teach the sensing the gate signal of the preset row. Rather, Yu teaches sensing the data signal of the preset row to control overdriving of a liquid crystal display via current change.
No et al (PGPUB 2009/0207333 A1) – No teaches a liquid crystal display device with sensing unit, which measures a leakage current flowing through test switching element within a pixel. Using the results of the measurements, No applies PB2 signal to the data driver. However, No does not specifically teach sensing a gate signal of a preset row and does not specifically teach the PB2 being an enable signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691